      Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.1 Page 1 of 22




     KELLY E. DUFORD, State Bar No. 295646
 1
     kedwilliams@slatelawgroup.com
 2   CHRISTINE A. ROBLES, State Bar No. 307309
 3
     crobles@slatelawgroup.com
     SLATE LAW GROUP
 4   2131 Third Ave
 5
     San Diego, CA 92101
     Ph: (619) 565-5077
 6   Fax: (619) 354-2449
 7
   Attorneys for Plaintiff
 8 BRIANNA CARROLL

 9
                         UNITED STATES DISTRICT COURT
10
                        SOUTHERN DISTRICT OF CALIFORNIA
11

12 BRIANNA CARROLL, an                Case No.: '20CV1991 H   RBB
     individual,
13                                    COMPLAINT FOR DAMAGES:
14
                                      1. Pregnancy Discrimination – Title VII
15         Plaintiff,
                                         Violation [42 U.S.C. § 2000e]
16 vs.                                2. Pregnancy Discrimination – FEHA
                                         Violation [Cal. Gov’t Code § 12940]
17                                    3. Failure to Prevent Discrimination –
   BELMONT PARK
18 ENTERTAINMENT LLC, A                  FEHA Violation [Cal. Gov’t Code §
                                         12940]
19 Delaware Limited Liability         4. Wrongful Termination in Violation of
   Company; and DOES 1 through
20 100, inclusive,                       Public Policy
                                      5. Unfair Business Practices – Violation
21                                       of Cal. Bus. & Prof. § 17200
           Defendants.
22                                    6. Intentional Infliction of Emotional
                                         Distress
23                                    7. Negligent Infliction of Emotional
24                                       Distress
25                                    DEMAND FOR JURY TRIAL
26

27

28
                               COMPLAINT FOR DAMAGES
                                          1
      Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.2 Page 2 of 22




 1        Plaintiff BRIANNA CARROLL (“Plaintiff” or “Ms. Carroll”), by and
 2 through her attorneys of record, Slate Law Group, hereby asserts claims against

 3 Defendant BELMONT PARK ENTERTAINMENT LLC, a limited liability

 4 company (“Defendant” or “Belmont Park”); and DOES 1 through 100, inclusive

 5 (hereinafter collectively referred to as “Defendants”), for Plaintiff’s Complaint and

 6 Jury Demand:

 7                          PRELIMINARY STATEMENT
 8        1.     As Ms. Carroll’s employer, Defendant subjected Ms. Carroll to
 9 pregnancy discrimination and terminated her employment in violation of public

10 policy.

11        2.     Ms. Carroll brings this action against Defendant for pregnancy
12 discrimination, failure to prevent discrimination, wrongful termination, intentional

13 infliction of emotional distress, and negligent infliction of emotional distress based

14 on Defendant’s termination of Ms. Carroll’s employment due to her pregnancy.

15        3.     This action seeks monetary damages to redress Defendant’s violations
16 of California and Federal law.

17                                       PARTIES
18        4.     Plaintiff BRIANNA CARROLL is, and at all times relevant to this
19 Complaint was, an individual residing in the County of San Diego, State of
20 California.

21        5.     Defendant BELMONT PARK ENTERTAINMENT LLC is, and at all
22 times relevant to this Complaint was, a LIMITED LIABILITY COMPANY

23 operating in and headquartered in California and formed under the laws of the State

24 of Delaware.

25        6.     Defendant Belmont Park is, and at all times relevant to this Complaint
26 was, an “employer” as defined within and subject to the California Fair

27 Employment and Housing Act (“FEHA”) at California Government Code §§ 12900

28 et seq., in that it regularly employs five (5) or more persons.
                                 COMPLAINT FOR DAMAGES
                                            2
      Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.3 Page 3 of 22




 1        7.     Defendant Belmont Park is, and at all times relevant to this Complaint
 2 was, an “employer” as defined within and subject to the Title VII Civil Rights Act

 3 of 1964 in that it regularly employs fifteen (15) or more persons. 42 U.S.C. §

 4 2000e(b).

 5        8.     DOES 1 through 100, inclusive, are fictitious names of defendants
 6 sued herein under California Code of Civil Procedure § 474. Plaintiff is informed

 7 and believes, and thereon alleges, that each of the fictitiously named defendants is

 8 responsible in some manner for the occurrences herein alleged, and that Plaintiff’s

 9 damages as herein alleged were proximately caused by such defendants. Plaintiff

10 will seek leave of Court to amend this Complaint to set forth the true names and

11 capacities of such defendants when they are ascertained by Plaintiff.

12        9.     Plaintiff is informed and believes, and thereon alleges, that each
13 defendant named in this Complaint, including DOES 1 through DOES 100, at all

14 times relevant to this Complaint, was the agent, employee, and/or representative of

15 Defendant, acting within the course and scope of that relationship and/or capacity

16 of Defendant.

17                           JURISDICTION AND VENUE
18        10.    This Court has jurisdiction over this action pursuant to the U.S.
19 Constitution, Article III and 28 U.S.C. § 1331, as this action involves federal
20 questions regarding the deprivation of Plaintiff’s rights under Title VII of the Civil

21 Rights Act of 1964, and their applicable regulations described in this Complaint.

22        11.    Plaintiff’s state law claims have a common nucleus of applicable facts
23 and are so related to those under which this Court has original jurisdiction that they

24 form part of the same case or controversy. Supplemental jurisdiction is therefore

25 appropriate over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

26        12.    This Court has personal jurisdiction over Defendant because all acts
27 or omissions by Defendant, as well as Plaintiff’s injuries arising from those acts or

28 omissions, occurred in the County of San Diego, within the state of California,
                                 COMPLAINT FOR DAMAGES
                                            3
      Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.4 Page 4 of 22




 1 establishing Defendant’s minimum contacts with the state of California such that

 2 the maintenance of the suit does not offend traditional notions of fair play and

 3 substantial justice.

 4         13.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b). All of
 5 the events alleged herein occurred within the state of California, and at the time of

 6 the events giving rise to this litigation, all of the parties resided in California.

 7                EXHAUSTION OF ADMINISTRATIVE REMEDIES
 8         14.     Prior to commencing this civil action, and within the time provided by
 9 law, Ms. Carroll filed administrative charges with the Equal Opportunity

10 Commission (“EEOC”) and the California Department of Fair Employment and

11 Housing (“DFEH”).

12         15.     On September 23, 2020, Ms. Carroll requested a “Right-to-Sue” letter
13 from the EEOC regarding Ms. Carroll’s federal claims.

14         16.     On October 1, 2020, Ms. Carroll received a “Right-to-Sue” letter from
15 the EEOC regarding Ms. Carroll’s federal claims. A true and accurate copy of the

16 EEOC Right-to-Sue letter is attached hereto and incorporated by reference as

17 Exhibit A.

18         17.     On September 23, 2020, Ms. Carroll requested and received a “Right-
19 to-Sue” letter from the DFEH regarding Plaintiff’s state law claims. A true and
20 accurate copy of the DFEH Right-to-Sue letter is attached hereto and incorporated

21 by reference as Exhibit B.

22         18.     Ms. Carroll has satisfied all private, administrative, and judicial
23 prerequisites to the commencement of this civil action, and is not required to satisfy

24 any further private, administrative, and judicial prerequisites, insofar as such

25 prerequisites pertain to any of the remaining causes of action in this Complaint.

26                              FACTUAL BACKGROUND
27               Ms. Carroll’s Employment with Defendant Belmont Park
28         19.     On April 28, 2014, Ms. Carroll began her employment with Belmont
                                   COMPLAINT FOR DAMAGES
                                              4
      Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.5 Page 5 of 22




 1 Park as the Food & Beverage Manager at Belmont Park’s Draft Restaurant.

 2         20.   Ms. Carroll worked diligently as part of the Belmont Park team and
 3 exhibited her commitment to Belmont Park’s growth, development, and overall

 4 success through six (6) years of service as an employee.

 5         21.   Throughout her time at Belmont Park, Ms. Carroll was a model
 6 employee.

 7         22.   Ms. Carroll received zero write-ups or other disciplinary actions, and
 8 her performance reviews were all positive.

 9         23.   In September 2014, Belmont Park acknowledged Ms. Carroll’s
10 success and rewarded her efforts by promoting her to Events Manager to manage

11 the lucrative Private Events Department for Belmont Park, effective September 15,

12 2014.

13         24.   Ms. Carroll’s title was changed to Director of Event Sales in 2016.
14         25.   In her role as Director of Sales, Ms. Carroll managed all contracts and
15 all private events held at Belmont Park.

16         26.   Ms. Carroll oversaw Belmont Entertainment’s Private Events
17 Department with two full-time salespeople, a banquet staff department, a banquet

18 captain, and an administrative office assistant.

19         27.   Ms. Carroll’s duties included overseeing the goals and budgeting of
20 the Private Events Department, training sales managers, creating and implementing

21 operating procedures, managing outside and inside sales, managing the website,

22 and handling client relationships.

23         28.   Of the revenue generated specifically within the Events Department
24 for the 2018-2019 year, Ms. Carroll was personally responsible for 65-75% of

25 revenue generated, including the accounts she opened, events she executed, and

26 sales she closed.

27         29.   In November 2019, Ms. Carroll contracted and executed the single
28 largest revenue generating event in the history of Defendant Belmont Park.
                                 COMPLAINT FOR DAMAGES
                                            5
      Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.6 Page 6 of 22




 1          30.   Ms. Carroll became pregnant in September of 2019.
 2          31.   Ms. Carroll informed her employer of her pregnancy in January 2020,
 3 when she officially was out of the first trimester.

 4          32.   The week Ms. Carroll informed her workplace about her pregnancy,
 5 Belmont Park’s General Manager, Steve Thomas, made a joke to her that he was

 6 going to stop hiring women because they are all getting pregnant.

 7          33.   Steve Thomas, at lunch with Ms. Carroll, communicated that Ms.
 8 Carroll must have intentionally kept her pregnancy hidden before her performance

 9 review in the previous month.

10          34.   Despite her pregnancy and the comments from her manger, Ms.
11 Carroll continued to perform all her job duties with the same work ethic and success

12 as she had in previous years.

13          35.   At no point did Ms. Carroll’s job performance suffer as a result of her
14 pregnancy, as she continued her record of zero disciplinary actions or negative

15 notes in her employee file.

16          36.   Since 2014, Ms. Carroll always had mostly exceptional job
17 performance reviews and never has had an “unsatisfactory” performance review.

18                            Onset of COVID-19 Pandemic
19          37.   On or around the beginning and middle of March 2020, the United
20 States felt the beginning effects of the COVID-19 pandemic.

21          38.   Through different times from mid-March to the present, Federal, State,
22 and local governments initiated mandated business closures, stay-at-home or

23 shelter-in-place orders, and other regulations to slow the spread of the COVID-19

24 virus.

25          39.   Due to these pandemic-related government-mandated closures, many
26 businesses experienced financial difficulties.

27          40.   On March 16, 2020, Belmont Park made salary cuts in order for it to
28 maintain staffing at the then-current operating levels.
                                   COMPLAINT FOR DAMAGES
                                              6
      Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.7 Page 7 of 22




 1        41.     Ms. Carroll was one of the individuals who received a salary cut,
 2 which she accepted and recognized as a necessary measure executed by Belmont

 3 Park in an effort to retain its employees during the pandemic.

 4        42.     In or around March 2020, Steve Thomas asked Ms. Carroll if it was
 5 possible for her to take her maternity disability leave early.

 6        43.     Steve Thomas stated to Ms. Carroll that Belmont Park did not want
 7 to have to keep Ms. Carroll on payroll.

 8        44.     Ms. Carroll informed Steve Thomas that she could only take her
 9 disability leave once she had her baby or if there was a medical reason.

10        45.     Further, Ms. Carroll told Steve Thomas that if she took her maternity
11 leave early, then she would be using up all her personal maternity leave prior to the

12 birth of her child.

13        46.     If Ms. Carroll had taken the advice of Steve Thomas, then she would
14 have been left with no maternity leave after her baby was born.

15        47.     Ms. Carroll agreed to the salary pay cut instead of taking maternity
16 leave early.

17        48.     On April 9, 2020, as a subsequent step in navigating the COVID-19
18 situation, Belmont Park furloughed its employees, including Ms. Carroll and her

19 entire department.
20        49.     Employees were temporarily relieved of their duties and sent home
21 with the general understanding that they would be returning to their jobs at the end

22 of the furlough.

23        50.     From this furlough date on April 9, 2020, Ms. Carroll was in text-
24 message communication with agents of Belmont Park, including Belmont Park’s

25 General Manager, Steve Thomas, regarding the events and team management in

26 the coming months.

27        51.     Belmont Park agents indicated that the circumstances of COVID-19
28 could affect some future staffing decisions, and Ms. Carroll was even involved in
                                 COMPLAINT FOR DAMAGES
                                            7
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.8 Page 8 of 22




 1 facilitating some staff cutbacks.

 2        52.    Ms. Carroll was informed her position was to be continued due to
 3 Belmont Park agents’ multiple references to returning to work and to the 2021

 4 event schedule.

 5        53.    All aspects of these communications referenced or relied on the
 6 understanding that Ms. Carroll would continue to be employed by Belmont Park

 7 and perform the duties of the Director of Sales.

 8        54.    During the furlough, Belmont Park requested that Ms. Carroll create
 9 a working document outlining the duties of her role as Director of Sales for the

10 Private Events Department.

11        55.    This document was to include information on Ms. Carroll’s duties,
12 mechanisms for accomplishing such duties, the current status of existing event

13 contracts, and all general aspects of her employment as the Director of Sales for

14 Belmont Park’s Private Events Department.

15        56.    This request was made by Belmont Park for the express and specific
16 reason that it would be given to her temporary replacement in order for him to carry

17 out Ms. Carroll’s role while she was on maternity leave.

18        57.    At the time, Ms. Carroll understood that the then-current Director of
19 Food and Beverage was the individual who would be covering Ms. Carroll’s role
20 during her maternity leave.

21        58.    Again, at this stage in its communications with Ms. Carroll, Belmont
22 Park expressed that the duties associated with her role were to be ongoing.

23        59.    At no point in the discussion of this document did Belmont Park
24 indicate that it was planning to effectively close the Private Events Department.

25        60.    On May 1, 2020, Belmont Park brought many of its employees back
26 to work from furlough, including Ms. Carroll.

27        61.    Belmont Park’s decision to bring back its employees was prompted by
28 its receipt of Paycheck Protection Program (“PPP”) loan funds from the
                                 COMPLAINT FOR DAMAGES
                                            8
      Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.9 Page 9 of 22




 1 government’s COVID-19 pandemic relief measures.

 2        62.    Belmont Park was required to use the PPP funds within eight weeks
 3 of receipt per the relief fund terms.

 4        63.    Ms. Carroll was willing and able to return to work and she did so.
 5        64.    Given the government recommendation to work from home if possible,
 6 Ms. Carroll opted to work from home.

 7        65.    Nonetheless, Ms. Carroll illustrated superb work ethic and loyalty in
 8 her return to work.

 9        66.    During this time, Ms. Carroll continued as Director of Sales and
10 executed her duties as such.

11        67.    All interactions with Belmont Park agents and external third parties,
12 individuals and businesses contracting with Belmont Park for events, pointed to the

13 clear understanding that the Private Events Department was continuing with

14 Belmont Park after COVID-19.

15         Termination of Ms. Carroll’s Employment from Belmont Park
16        68.    On May 19, 2020 Belmont Park’s General Manager and Ms. Carroll’s
17 direct supervisor, Steve Thomas, sent a text message to Ms. Carroll asking if she

18 had “a few minutes to talk.”

19        69.    Ms. Carroll responded that she did have a few minutes to talk.
20        70.    Ms. Carroll took the call with Steve Thomas expecting to discuss
21 logistics of her maternity leave and/or the management of the Private Events

22 Department staff and future events.

23        71.    However, during this conversation, Steve Thomas informed Ms.
24 Carroll that she was being terminated from her position with Belmont Park.

25        72.    Steve Thomas communicated that her termination was due to Belmont
26 Park’s decision to dissolve the Private Events Department.

27        73.    At no point during this telephone conversation did Steve Thomas
28 reference COVID-19 or suggest that COVID-19 was the reason she was being
                                  COMPLAINT FOR DAMAGES
                                             9
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.10 Page 10 of 22




 1 terminated.

 2        74.    However, when sending Ms. Carroll her final paychecks, Belmont
 3 Park included a letter indicating that she was being terminated due to the COVID-

 4 19 pandemic.

 5        75.    Ms. Carroll was thirty-eight weeks pregnant when Belmont Park
 6 terminated her employment.

 7        76.    Having been terminated right before she was due to give birth, Ms.
 8 Carroll was suddenly faced with uncertainty regarding the status of her health

 9 insurance, the status of her maternity leave, and what this meant for her and her

10 soon to be born child.

11        77.    To make matters worse, Ms. Carroll had to deal with these
12 employment and health insurance issues during a time when there were already

13 significant global health concerns due to the COVID-19 pandemic.

14        78.    After the call between Steve Thomas and Ms. Carroll, Belmont Park
15 provided Ms. Carroll a termination letter, which referenced COBRA benefits being

16 available for continued health insurance.

17        79.    However, Belmont Park did not provide additional information
18 regarding how or when such COBRA benefits would go into effect for her.

19        80.    Ms. Carroll understandably requested additional information
20 regarding the continuation of her health insurance through the COBRA program,

21 as she needed to ensure she was covered when she gave birth.

22        81.    Despite the urgency, Belmont Park’s Human Resources (“HR”)
23 personnel informed Ms. Carroll that Belmont Park was unable to provide her the

24 requested information or otherwise guide her with adequate information regarding

25 COBRA benefits.

26        82.    Then, HR advised Ms. Carroll to contact the State Disability
27 Department for answers to her questions regarding COBRA benefits.

28        83.    Ms. Carroll’s attorneys had to follow up with Belmont Park to ensure
                                COMPLAINT FOR DAMAGES
                                           10
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.11 Page 11 of 22




 1 that it provided the COBRA documents to her.

 2        84.    Belmont Park finally provided Ms. Carroll with COBRA paperwork
 3 on June 3, 2020.

 4        85.    Ms. Carroll gave birth on June 5, 2020, a mere two days after receiving
 5 COBRA paperwork from Belmont Park.

 6        86.    Belmont Park has since transferred the roles and duties Ms. Carroll
 7 previously carried out to another Director within the company and one of the Event

 8 Managers whose employment was not terminated.

 9        87.    Belmont Park did not in fact eliminate Ms. Carroll’s department, the
10 Private Events Department.

11        88.    Further, Belmont Park did not terminate Ms. Carroll’s employment
12 due to the COVID-19 pandemic.

13        89.    In reality, Belmont Park continued to advertise events following Ms.
14 Carroll’s termination on social media A true and accurate copy of such

15 advertisement is attached hereto and incorporated by reference as Exhibit C.

16        90.    Another event manager who worked strictly for the amusement park
17 side of Belmont Park’s operations, was offered a position with the Private Events

18 Department.

19        91.    That event manager only declined a position with the Private Events
20 Department because she decided to not except a hybrid job offer of managing both

21 food and beverage duties and events duties combined.

22        92.    Additionally, Belmont Park transferred Ms. Carroll’s two prior full-
23 time sales employees to other departments, wherein one was transferred to the

24 Administrative Department and the other was transferred to the Food and Beverage

25 Department.

26        93.    Belmont Park did not offer Ms. Carroll the same accommodation of
27 transferring to another department.

28        94.    Ms. Carroll was not given any options to continue her employment
                                 COMPLAINT FOR DAMAGES
                                            11
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.12 Page 12 of 22




 1 with Belmont Park.

 2          95.   Ms. Carroll was never offered a hybrid or entry level position with
 3 Belmont Park, unlike other employees.

 4          96.   Belmont Park used the guise of the COVID-19 pandemic to avoid
 5 keeping Ms. Carroll as an employee.

 6          97.   Belmont Park deliberately decided not to keep Ms. Carroll as an
 7 employee due to her pregnancy and her then-impending legally protected maternity

 8 leave.

 9          98.   Belmont Park also intentionally renamed positions and departments in
10 veiled attempts to justify terminating Ms. Carroll’s employment just as she was

11 about to give birth.

12          99.   Ms. Carroll’s termination caused her extreme and severe emotional
13 distress.

14          100. Ms. Carroll was completely blindsided after six years of excellent
15 reviews and loyal service as an employee for Belmont Park.

16          101. Moreover, Belmont Park made a conscious decision to terminate Ms.
17 Carroll’s employment just days away from her due date and gave no regard to her

18 mental health or wellbeing.

19          102. In the wake of her termination, Ms. Carroll was left wondering if she
20 would qualify for her disability benefits, paid family leave, or insurance.

21          103. Upon her termination, Ms. Carroll’s circle of friends and her own
22 sense of support was gone in a matter of days, as she did not have family in San

23 Diego to help her through this process.

24          104. The days leading up to Ms. Carroll’s birth should have been calm,
25 stress free, and filled with excitement for a newborn.

26          105. Instead, Ms. Carroll experienced days of stress and negativity as a
27 result of Belmont Park’s wrongful termination of her employment.

28 ///
                                 COMPLAINT FOR DAMAGES
                                            12
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.13 Page 13 of 22




 1                           FIRST CAUSE OF ACTION
 2                   Pregnancy Discrimination – Title VII Violation
 3                                (42 U.S.C. § 2000e)
 4                             (Against All Defendants)
 5        106. Plaintiff hereby repeats, re-alleges, and incorporates herein by
 6 reference each and every allegation in the preceding and subsequent paragraphs in

 7 this Complaint.

 8        107. Plaintiff is a member of a protected class falling under the amendment
 9 to and protections of Title VII, as she was pregnant at the time of her termination

10 of employment from Belmont Park.

11        108. Ms. Carroll was qualified for her position and continuously and
12 satisfactorily performed her duties during the course of her employment.

13        109. Ms. Carroll did not receive a single negative comment in her
14 performance file during her six (6) years of employment with Defendant. This is

15 further evidenced by Plaintiff’s promotion to Director of Event Sales.

16        110. As described above, Plaintiff was terminated from her position orally
17 on May 19, 2020. Subsequently she received a termination letter.

18        111. While COVID-19 did, and continues to, present unique circumstances
19 to businesses, Defendant and its agents indicated to Ms. Carroll that her work
20 would continue following Belmont Park’s return to normal operations.

21        112. After Defendant terminated Ms. Carroll’s employment, Belmont Park
22 hired a new employee under a new title performing very similar duties to her.

23        113. Defendant maintained employment for employees in other events-
24 focused management positions.

25        114. Prior to Ms. Carroll’s termination, Defendant expressly indicated the
26 continuing operation of Plaintiff’s position and department.

27        115. Nonetheless, Defendant chose to terminate Ms. Carroll’s employment
28 with Belmont Park due to her pregnancy status and her impending legally entitled
                                COMPLAINT FOR DAMAGES
                                           13
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.14 Page 14 of 22




 1 maternity leave.

 2        116. As a direct, foreseeable, and proximate result of Defendant’s
 3 discriminatory conduct as described above, Plaintiff has incurred and will continue

 4 to incur general and special damages, the full extent of which are uncertain at this

 5 time, but which are within the jurisdiction of this Court to determine in a sum

 6 according to proof at trial.

 7                          SECOND CAUSE OF ACTION
 8                    Pregnancy Discrimination – FEHA Violation
 9                                (Cal. Gov’t Code § 12940)
10                                (Against All Defendants)
11        117. Plaintiff hereby repeats, re-alleges, and incorporates herein by
12 reference each and every allegation in the preceding and subsequent paragraphs in

13 this Complaint.

14        118. As described above, Plaintiff is a member of a protected class falling
15 under the protection of FEHA, as she was pregnant at the time of her termination

16 from employment with Belmont Park. Cal. Gov’t Code § 12940(a).

17        119. Ms. Carroll was qualified for her position and continuously
18 satisfactorily performed her duties during the course of her employment.

19        120. Ms. Carroll did not receive a single negative comment in her
20 performance file during her six (6) years of employment with Defendant. This is

21 further evidenced by Plaintiff’s promotion to Director of Event Sales.

22        121. As described above Plaintiff was terminated from her position orally
23 on May 19, 2020. Subsequently she received a termination letter.

24        122. While COVID-19 did, and continues to, present unique circumstances
25 to businesses, Defendant and its agents indicated to Ms. Carroll that her work

26 would continue following Belmont Park’s return to normal operations.

27        123. After Defendant terminated Ms. Carroll’s employment, Defendant
28 hired a new employee under a new title performing very similar duties to her.
                                   COMPLAINT FOR DAMAGES
                                              14
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.15 Page 15 of 22




 1        124. Defendant maintained employment for employees in other events-
 2 focused management positions.

 3        125. Prior to Ms. Carroll’s termination, Belmont Park expressly indicated
 4 the continuing operation of Plaintiff’s position and department.

 5        126. Nonetheless, Defendant chose to terminate Ms. Carroll’s employment
 6 with Belmont Park due to her pregnancy status and her impending legally entitled

 7 maternity leave.

 8        127. As a direct, foreseeable, and proximate result of Defendant’s
 9 discriminatory conduct as described above, Plaintiff has incurred and will continue

10 to incur general and special damages, the full extent of which are uncertain at this

11 time, but which are within the jurisdiction of this Court to determine in a sum

12 according to proof at trial.

13                           THIRD CAUSE OF ACTION
14               Failure to Prevent Discrimination – FEHA Violation
15                                (Cal. Gov’t Code § 12940)
16                                (Against All Defendants)
17        128. Plaintiff hereby repeats, re-alleges, and incorporates herein by
18   reference each and every allegation in the preceding and subsequent paragraphs in
19   this Complaint.
20        129. FEHA provides that it is an unlawful employment practice for an
21   employer to fail to take all reasonable steps necessary to prevent discrimination
22   from occurring in the workplace. Cal. Gov’t Code § 12940(k).
23        130. Defendant had a duty to take all reasonable steps to prevent
24   discrimination, harassment, and retaliation from occurring in the workplace.
25        131.    Defendant failed to take reasonable steps necessary to prevent
26   discrimination, harassment, and retaliation against Plaintiff by engaging in
27   conduct including, but not limited to, the following:
28               a. Failing to prevent Plaintiff’s managers from discriminating against
                                   COMPLAINT FOR DAMAGES
                                              15
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.16 Page 16 of 22




 1                   her for being pregnant while maintaining other event positions.
 2               b. Ratifying sex discrimination by terminating Plaintiff while she was
 3                   pregnant.
 4               c. Failing to ensure compliance with federal and state anti-
 5                   discrimination law.
 6         132. Plaintiff was harmed by Defendant’s failure to take all reasonable
 7 steps necessary to prevent discrimination against Plaintiff.

 8         133. Plaintiff is informed, believes, and thereon alleges that Defendants’
 9 conduct was ratified by Defendant’s officers, directors, and managing agents.

10         134. As a direct and legal result of Defendant’s conduct, Plaintiff has
11 incurred and will continue to incur general and special damages, the full extent of

12 which are uncertain at this time, but which are within the jurisdiction of this Court

13 to determine in a sum according to proof at trial.

14         135. Plaintiff is informed, believes, and thereon alleges that Defendant and
15 its supervisors, managers, and/or human resources personnel committed the acts

16 and omissions alleged herein maliciously, fraudulently, and oppressively, thereby

17 entitling Plaintiff to an award of punitive damages in an amount appropriate to

18 punish and make an example of Defendants.

19         136. As a direct and legal result of Defendant’s unlawful conduct, as
20 alleged herein, Plaintiff is entitled to reasonable attorneys’ fees and costs of suit as

21 provided by FEHA, California Government Code § 12965(b).

22         137. Plaintiff is also entitled to attorneys’ fees pursuant to California Code
23 of Civil Procedure § 1021.5.

24                           FOURTH CAUSE OF ACTION
25                Wrongful Termination in Violation of Public Policy
26                               (Against All Defendants)
27         138. Plaintiff hereby repeats, re-alleges, and incorporates herein by
28 reference each and every allegation in the preceding and subsequent paragraphs in
                                  COMPLAINT FOR DAMAGES
                                             16
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.17 Page 17 of 22




 1 this Complaint.

 2        139. Prior to her termination and at all times relevant to this Complaint,
 3 Plaintiff was in an Employer-Employee relationship with Defendant.

 4        140. Plaintiff was an employee for Defendant for six (6) years in two
 5 different positions.

 6        141. As described above, Plaintiff’s performance of her duties was
 7 exemplary, as evidenced by her flawless employment record and her promotion.

 8        142. Defendant terminated Plaintiff’s employment on May 19, 2020.
 9        143. California Government Code § 12940 provides the statutory basis for
10 an employee’s claims for wrongful termination due to pregnancy.

11        144. Employers discriminating against pregnant women is one of the
12 precise harms the FEHA is designed to prohibit. In this case, Plaintiff was a

13 pregnant woman for the relevant period of time to this Complaint.

14        145. Plaintiff was terminated solely because she was pregnant despite
15 being told it was due to the COVID-19 pandemic.

16        146. Plaintiff is informed and believes and thereon alleges that Defendant
17 engaged in willful, malicious, intentionally oppressive, and despicable conduct,

18 and acted with willful and conscious disregard of Plaintiff’s rights, welfare and

19 safety in the workplace, thereby justifying the award of punitive and exemplary
20 damages against Defendant in an amount to be determined at trial.

21        147. The conduct of Defendant in terminating Plaintiff is contrary to the
22 interests of the state and public policy, as embodied in the following laws, statutes,

23 and regulations, among others: California Constitution Article I § 8 and all federal

24 and state statutes and regulations prohibiting retaliation in the workplace, including,

25 inter alia, Title VII, 42 U.S.C. §§ 2000e, et seq. and FEHA, California Government

26 Code §§ 12940, et seq.

27        148. As a direct and proximate result of Defendant’s willful, knowing, and
28 intentional harassment and discrimination, which resulted in Plaintiff’s ultimate
                                 COMPLAINT FOR DAMAGES
                                            17
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.18 Page 18 of 22




 1 termination from employment with Defendant, Plaintiff has sustained substantial

 2 losses of earnings and other employment benefits, the full extent of which are

 3 uncertain at this time, but which are within the jurisdiction of this Court to

 4 determine in a sum according to proof at trial.

 5        149. Plaintiff has incurred and continues to incur legal expenses and
 6 attorneys’ fees. Pursuant to California Code of Civil Procedure § 1021.5 and § 1032,

 7 Plaintiff is entitled to recover reasonable attorneys’ fees and costs in an amount

 8 according to proof at trial.

 9                             FIFTH CAUSE OF ACTION
10                                Unfair Business Practices
11                             (Cal. Bus. & Prof. §§ 17200)
12                                (Against All Defendants)
13        150. Plaintiff hereby repeats, re-alleges, and incorporates herein by
14 reference each and every allegation in the preceding and subsequent paragraphs in

15 this Complaint.

16        151. California Business and Professions Code §§ 17200, et seq., prohibits
17 acts of unfair competition, which means and includes any “fraudulent act or

18 practice” and conduct which is “likely to deceive” and is “fraudulent” within the

19 meaning of California Business and Professions Code §§ 17200, et seq.
20        152. As described hereinabove, the acts, omissions, and discriminatory
21 practices of Defendant and its representatives and agents alleged herein constitute

22 unlawful, unfair, and fraudulent business acts and practices within the meaning of

23 California Business and Professions Code §§ 17200, et seq.

24        153. Specifically, without limitation, Defendant’s unfair business practices
25 included misrepresenting to Plaintiff that her position with Defendant would

26 continue following the COVID-19 pandemic, terminating Plaintiff’s employment

27 due to her pregnancy, and hiring a new employee to fill the same or similar roles

28 Plaintiff was performing.
                                   COMPLAINT FOR DAMAGES
                                              18
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.19 Page 19 of 22




 1          154. Defendant’s directed discrimination toward Plaintiff, but not other
 2 events-based management personnel, also constitutes unfair business practices.

 3          155. The acts, omissions, misrepresentations, practices, and non-
 4 disclosures of Defendant and its representatives and agents as alleged in this

 5 Complaint caused substantial harm to Plaintiff.

 6          156. As a direct and proximate result of Defendant’s unfair business
 7 practices which resulted in Plaintiff’s ultimate termination from employment with

 8 Defendant, Plaintiff has sustained substantial losses of earnings and other

 9 employment benefits, the full extent of which are uncertain at this time, but which

10 are within the jurisdiction of this Court to determine in a sum according to proof at

11 trial.

12                            SIXTH CAUSE OF ACTION
13                     Intentional Infliction of Emotional Distress
14                               (Against All Defendants)
15          157. Plaintiff hereby repeats, re-alleges, and incorporates herein by
16 reference each and every allegation in the preceding and subsequent paragraphs in

17 this Complaint.

18          158. Defendant’s termination of Plaintiff’s employment as described in this
19 Complaint, and the resulting cessation of her health insurance and other benefits,
20 exposed Plaintiff to extreme and outrageous conduct by the Defendant.

21          159. Defendant’s intentional termination of Plaintiff as            detailed
22 hereinabove was so extreme and outrageous that no reasonable pregnant person

23 should be subject to endure it and suffer the resulting harm as Plaintiff suffered and

24 continues to suffer.

25          160. As a result of the acts and omissions by Defendant, as alleged in this
26 Complaint, Plaintiff began suffering from symptoms of severe emotional distress

27 including, but not limited to, stress, anxiety, and panic, the onset of which occurred

28 only after enduring Defendant’s extreme and outrageous conduct.
                                  COMPLAINT FOR DAMAGES
                                             19
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.20 Page 20 of 22




 1        161. Defendant exhibited reckless behavior in its utter disregard for
 2 Plaintiff’s well-being by terminating her employment mere days before she was

 3 due to give birth.

 4        162. Plaintiff is informed, believes, and thereon alleges that Defendant’s
 5 conduct was ratified by Defendant’s officers, managing agents, and/or its

 6 supervisors.

 7        163. As a direct, foreseeable, and proximate result of Defendants’
 8 egregious conduct as described above, Plaintiff has suffered and continues to suffer,

 9 among others, humiliation, severe physical and emotional distress, loss of

10 reputation, and mental pain and anguish, all to her damage in a sum to be

11 established according to proof at trial.

12        164. As a further legal result of the acts and omissions of Defendants,
13 Plaintiff may be forced to incur substantial expenses for medical and/or

14 psychological care in an amount which is presently unknown and to be determined

15 in a sum according to proof at trial.

16                          SEVENTH CAUSE OF ACTION
17                      Negligent Infliction of Emotional Distress
18                              (Against All Defendants)
19        165.    Plaintiff hereby repeats, re-alleges, and incorporates herein by
20 reference each and every allegation in the preceding and subsequent paragraphs in

21 this Complaint.

22        166. As set forth above, Defendant had a duty to exercise reasonable care
23 and prudence to provide Plaintiff with a safe, healthful, and non-retaliatory

24 workplace environment.

25        167. In carrying out the above-described conduct, Defendant breached the
26 duty of due care it owed to Plaintiff.

27        168. Defendant’s conduct exceeded the inherent risks of employment and
28 was not the sort of conduct normally expected to occur in the workplace.
                                 COMPLAINT FOR DAMAGES
                                            20
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.21 Page 21 of 22




 1        169.       Defendant, by and through its employees, terminated Plaintiff’s
 2 employment mere days before she gave birth.

 3        170. Defendant knew, or should have known, that the above-described
 4 conduct would cause Plaintiff severe emotional distress.

 5        171. Plaintiff is informed, believes, and thereon alleges that Defendant’s
 6 conduct was ratified by its officers, directors, and managing agents.

 7        172. As a result of the negligent termination permitted by Defendant,
 8 Plaintiff suffered from severe emotional distress via experiencing stress and

 9 anxiety.

10        173. As a direct, foreseeable, and proximate result of Defendant’s negligent
11 conduct as described above, Plaintiff has suffered and continues to suffer, among

12 others, humiliation, severe physical and emotional distress, loss of reputation, and

13 mental pain and anguish, all to her damage in a sum to be established according to

14 proof at trial.

15                                 PRAYER FOR RELIEF
16        WHEREFORE, Plaintiff respectfully prays for relief and judgment against
17 Defendant as follows:

18        1.     For general and compensatory damages in an amount according to
19               proof at trial;
20        2.     For special damages in an amount according to proof at trial;
21        3.     For punitive damages to punish, deter and make an example of
22               Defendants;
23        4.     For costs of litigation incurred herein;
24        5.     For attorneys’ fees and costs pursuant to statute; and
25        6.     For such other and further relief as this Court deems proper and just
26               under all the circumstances.
27

28
                                   COMPLAINT FOR DAMAGES
                                              21
     Case 3:20-cv-01991-H-RBB Document 1 Filed 10/09/20 PageID.22 Page 22 of 22




     Dated October 9, 2020                 Respectfully submitted:
 1

 2                                         SLATE LAW GROUP
 3

 4

 5
                                           By: /s/Kelly E. DuFord
                                           KELLY E. DUFORD
 6                                         CHRISTINE A. ROBLES
 7                                         Attorneys for Plaintiff
                                           BRIANNA CARROLL
 8

 9

10

11                           DEMAND FOR JURY TRIAL

12        Plaintiff hereby requests a jury trial on all claims so triable in this case.
13

14 Dated: October 9, 2020
                                           Respectfully submitted:
15

16                                         SLATE LAW GROUP

17

18
                                           By: /s/ Kelly E. DuFord
19                                         KELLY E. DUFORD
20                                         CHRISTINE A. ROBLES
                                           Attorneys for Plaintiff
21                                         BRIANNA CARROLL
22

23

24

25

26

27

28
                                 COMPLAINT FOR DAMAGES
                                            22
